      Case 20-22819          Doc 36      Filed 07/20/21        Entered 07/20/21 16:35:45             Desc       Page 1
                                                            of 13




                                        UNITED STATES BANKRUPTCY COURT
                                                 DISTRICT OF UTAH




    In re: BELCHER, JARED                                      §    Case No. 20-22819
                                                               §
                                                               §
                                                               §
                                Debtor(s)


                                            TRUSTEE'S FINAL REPORT (TFR)

           The undersigned trustee hereby makes this Final Report and states as follows:

          1. A petition under Chapter 7 of the United States Bankruptcy Code was filed on 05/11/2020. The case
    was converted to one under Chapter 7 on 08/13/2020. The undersigned trustee was appointed on 01/29/2021.


           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

           3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
    exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned pursuant to 11 U.S.C. § 554.
    An individual estate property record and report showing the disposition of all property of the estate is attached
    as Exhibit A.

           4. The trustee realized the gross receipts of               $            8,867.18
                            Funds were disbursed in the following amounts:

                            Payments made under an
                             interim distribution                                        0.00
                            Administrative expenses                                      0.00
                            Bank service fees                                           60.80
                            Other payments to creditors                                  0.00
                            Non-estate funds paid to 3rd Parties                         0.00
                            Exemptions paid to the debtor                                0.00
                            Other payments to the debtor                              335.97
                            Leaving a balance on hand of1              $            8,470.41
    The remaining funds are available for distribution.

   1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to
   disbursement will be distributed pro rata to creditors within each priority category. The trustee may receive additional
   compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on account of the disbursement
   of the additional interest.




UST Form 101-7-TFR (5/1/2011)
      Case 20-22819           Doc 36       Filed 07/20/21         Entered 07/20/21 16:35:45               Desc       Page 2
                                                               of 13



           5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.

           6. The deadline for filing non-governmental claims in this case was 12/31/2020 and the deadline for filing
    governmental claims was 12/31/2020. All claims of each class which will receive a distribution have been
    examined and any objections to the allowance of claims have been resolved. If applicable, a claims analysis,
    explaining why payment on any claim is not being made, is attached as Exhibit C.


           7. The Trustee's proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is $1,603.12. To
    the extent that additional interest is earned before case closing, the maximum compensation may increase.


            The trustee has received $0.00 as interim compensation and now requests the sum of $1,603.12, for a
    total compensation of $1,603.122. In addition, the trustee received reimbursement for reasonable and necessary
    expenses in the amount of $0.00 and now requests reimbursement for expenses of $117.95 for total expenses
    of $117.952.

          Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true
    and correct.




    Date: 07/12/2021                                     By: /s/ Peggy Hunt
                                                                        Trustee




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4(a)(2) applies.




          2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the

    amounts listed in the Trustee's Proposed Distribution (Exhibit D)



UST Form 101-7-TFR (5/1/2011)
              Case 20-22819                 Doc 36        Filed 07/20/21          Entered 07/20/21 16:35:45                       Desc        Page 3
                                                                               of 13
                                                          Form 1
                                                                                                                                                 Exhibit A
                                      Individual Estate Property Record and Report                                                               Page: 1

                                                       Asset Cases
Case No.:    20-22819                                                                   Trustee Name:      (640180) Peggy Hunt
Case Name:       BELCHER, JARED                                                         Date Filed (f) or Converted (c): 08/13/2020 (c)
                                                                                        § 341(a) Meeting Date:       09/15/2020
For Period Ending:      07/12/2021                                                      Claims Bar Date: 12/31/2020

                                  1                             2                      3                      4                   5                   6

                          Asset Description                  Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
               (Scheduled And Unscheduled (u) Property)    Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                              Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                             Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                        and Other Costs)

    1       2001 FORD F150, Mileage: 301,000                    2,600.00                        0.00                                   0.00                        FA
            MILES. Location: 13891 Newburg Drive,
            Herriman UT 84096

    2       COUCHES LOCATION: 13891                                 500.00                      0.00                                   0.00                        FA
            NEWBURG DRIVE, HERRIMAN UT
            84096

    3       BEDS AND BEDDING LOCATION:                          1,000.00                        0.00                                   0.00                        FA
            13891 NEWBURG DRIVE, HERRIMAN
            UT 84096

    4       OFFICE DESK AND CHAIRS                                  400.00                      0.00                                   0.00                        FA
            LOCATION: 13891 NEWBURG DRIVE,
            HERRIMAN UT 84096

    5       DRESSERS LOCATION: 13891                                200.00                      0.00                                   0.00                        FA
            NEWBURG DRIVE, HERRIMAN UT
            84096

    6       KITCHEN TABLE AND CHAIRS                                600.00                      0.00                                   0.00                        FA
            LOCATION: 13891 NEWBURG DRIVE,
            HERRIMAN UT 84096

    7       KITCHEN COOKWARE AND UTENSILS                            80.00                      0.00                                   0.00                        FA
            LOCATION: 13891 NEWBURG DRIVE,
            HERRIMAN UT 84096

    8       2 TELEVISIONS LOCATION: 13891                           400.00                      0.00                                   0.00                        FA
            NEWBURG DRIVE, HERRIMAN UT
            84096

    9       NINTENDO SWITCH LOCATION: 13891                         350.00                      0.00                                   0.00                        FA
            NEWBURG DRIVE, HERRIMAN UT
            84096

   10       COMPUTER AND MONITOR                                    150.00                      0.00                                   0.00                        FA
            LOCATION: 13891 NEWBURG DRIVE,
            HERRIMAN UT 84096

   11       SOCCER EQUIPMENT, CAMPING                               500.00                      0.00                                   0.00                        FA
            GEAR, MOUNTAIN BIKES LOCATION:
            13891 NEWBURG DRIVE, HERRIMAN
            UT 84096

   12       HANDGUN LOCATION: 13891                                 150.00                      0.00                                   0.00                        FA
            NEWBURG DRIVE, HERRIMAN UT
            84096

   13       22 RIFLE LOCATION: 13891 NEWBURG                        300.00                      0.00                                   0.00                        FA
            DRIVE, HERRIMAN UT 84096

   14       CLOTHING LOCATION: 13891                                250.00                      0.00                                   0.00                        FA
            NEWBURG DRIVE, HERRIMAN UT
            84096

   15       WEDDING RINGS, LATE WIFE'S                          1,000.00                        0.00                                   0.00                        FA
            ASSORTED JEWELERY LOCATION:
            13891 NEWBURG DRIVE, HERRIMAN
            UT 84096


UST Form 101-7-TFR (5/1/2011)
              Case 20-22819                   Doc 36       Filed 07/20/21        Entered 07/20/21 16:35:45                        Desc         Page 4
                                                                              of 13
                                                           Form 1
                                                                                                                                                  Exhibit A
                                       Individual Estate Property Record and Report                                                               Page: 2

                                                        Asset Cases
Case No.:    20-22819                                                                  Trustee Name:      (640180) Peggy Hunt
Case Name:        BELCHER, JARED                                                       Date Filed (f) or Converted (c): 08/13/2020 (c)
                                                                                       § 341(a) Meeting Date:       09/15/2020
For Period Ending:       07/12/2021                                                    Claims Bar Date: 12/31/2020

                                   1                             2                    3                      4                    5                    6

                           Asset Description                  Petition/       Estimated Net Value     Property Formally     Sale/Funds            Asset Fully
                (Scheduled And Unscheduled (u) Property)    Unscheduled      (Value Determined By        Abandoned        Received by the      Administered (FA)/
                                                               Values               Trustee,             OA=§554(a)           Estate            Gross Value of
                                                                            Less Liens, Exemptions,       abandon.                             Remaining Assets
  Ref. #                                                                       and Other Costs)

   16       DEPOSITS OF MONEY: WELLS FARGO                           0.00                      0.00                                     0.00                        FA
            CHECKING ACCT# XXX0659
            (NEGATIVE AT TIME OF FILING)

   17       DEPOSITS OF MONEY: AMERICA                               3.44                      0.00                                     0.00                        FA
            FIRST CREDIT UNION CHECKING
            ACCT# XXX9648

   18       DEPOSITS OF MONEY: MOUNTAIN                              0.00                      0.00                                     0.00                        FA
            AMERICA CREDIT UNION JOINT
            ACCOUNT WITH BROTHER ACCT#
            XXX4460

   19       DEPOSITS OF MONEY: WELLS FARGO                           0.00                      0.00                                     0.00                        FA
            SAVINGS ACCT# XXX0659

   20       DEPOSITS OF MONEY: AMERICA                               1.00                      0.00                                     0.00                        FA
            FIRST CREDIT UNION SAVINGS
            ACCT# XXX9648

   21       DEPOSITS OF MONEY: WELLS FARGO                           0.00                      0.00                                     0.00                        FA
            (MINOR CHILD SAVINGS ACCOUNT)
            ACCOUNT #XX1595 ACCOUNT WAS
            CLOSED BY BANK. DEBTOR'S
            DECEASED WIFE'S NAME WAS
            ATTACHED. BANK CLOSED THE
            ACCOUNT AND OPENED A NEW ONE.

   22       LL&A INVESTMENTS INC. (BASED OUT                         0.00                      0.00                                     0.00                        FA
            OF WYOMING) 50% OF SHARES
            (SHARE WITH BROTHER) THIS HAS
            NO MONEY. LL&A OWES ALL FUNDS
            TO FORECLOSED HOME IN SOUTH
            CAROLINA THERE IS JUST DEBT.

   23       401 (K): EMPOWER RETIREMENT                       102,246.00                       0.00                                     0.00                        FA

   24       2020 Federal & State Tax Refunds (u) (u)                 0.00                      1.00                                   903.00                        FA

   25       Garnishment (u)                                    15,000.00                   3,985.09                               3,982.09                          FA

   26       Garnishment                                          3,330.10                  3,982.09                               3,982.09                          FA

   26       Assets Totals (Excluding unknown values)         $129,060.54                  $7,968.18                              $8,867.18                    $0.00




UST Form 101-7-TFR (5/1/2011)
             Case 20-22819            Doc 36        Filed 07/20/21      Entered 07/20/21 16:35:45                Desc        Page 5
                                                                     of 13
                                                        Form 1
                                                                                                                                Exhibit A
                                    Individual Estate Property Record and Report                                                Page: 3

                                                     Asset Cases
Case No.:   20-22819                                                       Trustee Name:    (640180) Peggy Hunt
Case Name:      BELCHER, JARED                                             Date Filed (f) or Converted (c): 08/13/2020 (c)
                                                                           § 341(a) Meeting Date:   09/15/2020
For Period Ending:     07/12/2021                                          Claims Bar Date: 12/31/2020


 Major Activities Affecting Case Closing:

                           *** Trustee Elizabeth Loveridge's Notes ***
                           Case Notes: conducted 341 meeting on 09/15/20; liquidated garnishment on 10/28/20; Hold open for '20 tax
                           rtns/refs and other garnishment - Renee Christensen 12/17/2020
                            [Renee Christensen 2020-12-17 20:00:19]
                           02/15/2021 - MD - Quarterly review - Holding open for 2020 tax returns
                           05/10/2021 - MD - Quarterly review - Waiting for 2020 tax returns
                           06/10/2021 - EJ -M4 TO Filed; OBJ D/L 6/24; Hearing 7/7 10:30AM
                           06/15/2021 - EJ -Withdraw M4 TO- debtor has not gotten refunds yet
                           06/21/2021 - MD - Case ready for TFR after debtor refund clears


 Initial Projected Date Of Final Report (TFR): 09/15/2022          Current Projected Date Of Final Report (TFR):   09/15/2022


                   07/12/2021                                                  /s/Peggy Hunt
                        Date                                                   Peggy Hunt




UST Form 101-7-TFR (5/1/2011)
              Case 20-22819                   Doc 36        Filed 07/20/21                 Entered 07/20/21 16:35:45                    Desc            Page 6
                                                                                        of 13
                                                                Form 2                                                                                  Exhibit B
                                                                                                                                                        Page: 1
                                                Cash Receipts And Disbursements Record
Case No.:              20-22819                                           Trustee Name:                    Peggy Hunt (640180)
Case Name:             BELCHER, JARED                                     Bank Name:                       Axos Bank
Taxpayer ID #:         **-***6412                                         Account #:                       4039 Checking - Loveridge
For Period Ending:     07/12/2021                                         Blanket Bond (per case limit):   $58,926,307.00
                                                                          Separate Bond (if applicable):   N/A

    1            2                     3                                            4                            5                       6                          7

  Trans.    Check or       Paid To / Received From            Description of Transaction       Uniform       Deposit               Disbursement           Account Balance
   Date      Ref. #                                                                           Tran. Code       $                         $

 10/28/20     {26}     Gurstel Law Firm, P.C.             Prefetition Garnishment             1141-000               3,982.09                                           3,982.09
 02/11/21              Transfer to Trustee Hunt account   Transfer to Trustee Hunt account    9999-000                                       3,982.09                      0.00
                       XXXXXX1243                         XXXXXX1243

                                           COLUMN TOTALS                                                             3,982.09                3,982.09                      $0.00
                                                  Less: Bank Transfers/CDs                                               0.00                3,982.09
                                           Subtotal                                                                  3,982.09                    0.00
                                                  Less: Payments to Debtors                                                                      0.00

                                           NET Receipts / Disbursements                                          $3,982.09                      $0.00




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                     ! - transaction has not been cleared
              Case 20-22819                     Doc 36       Filed 07/20/21                  Entered 07/20/21 16:35:45                    Desc           Page 7
                                                                                          of 13
                                                                  Form 2                                                                                 Exhibit B
                                                                                                                                                         Page: 2
                                                  Cash Receipts And Disbursements Record
Case No.:              20-22819                                            Trustee Name:                     Peggy Hunt (640180)
Case Name:             BELCHER, JARED                                      Bank Name:                        Metropolitan Commercial Bank
Taxpayer ID #:         **-***6412                                          Account #:                        ******1243 Checking
For Period Ending:     07/12/2021                                          Blanket Bond (per case limit):    $58,926,307.00
                                                                           Separate Bond (if applicable):    N/A

    1            2                       3                                            4                            5                       6                         7

  Trans.    Check or       Paid To / Received From             Description of Transaction        Uniform       Deposit               Disbursement          Account Balance
   Date      Ref. #                                                                             Tran. Code       $                         $

 02/03/21     {25}     Bank of America                     garnishment monies                   1241-000               3,982.02                                          3,982.02
 02/03/21     {25}     Bank of America                     Deposit 10001 Adjustment             1241-000                  0.07                                           3,982.09
 02/11/21              Transfer Credit from                Transition Credit from               9999-000               3,982.09                                          7,964.18
 02/26/21              Metropolitan Commercial Bank        Bank and Technology Services         2600-000                                         7.86                    7,956.32
                                                           Fees
 03/31/21              Metropolitan Commercial Bank        Bank and Technology Services         2600-000                                        14.02                    7,942.30
                                                           Fees
 04/30/21              Metropolitan Commercial Bank        Bank and Technology Services         2600-000                                        12.72                    7,929.58
                                                           Fees
 05/28/21              Metropolitan Commercial Bank        Bank and Technology Services         2600-000                                        11.86                    7,917.72
                                                           Fees
 06/21/21     {24}     UNITED STATES TREASURY              2020 Federal Tax Refund              1224-000                245.00                                           8,162.72
 06/21/21     {24}     State of Utah                       State of Utah tax refund             1224-000                658.00                                           8,820.72
 06/21/21     101      JARED BELCHER                       DEBTOR PORTION OF TAX                8500-002                                       335.97                    8,484.75
                                                           REFUNDS
 06/30/21              Metropolitan Commercial Bank        Bank and Technology Services         2600-000                                        14.34                    8,470.41
                                                           Fees

                                             COLUMN TOTALS                                                             8,867.18                 396.77                   $8,470.41
                                                    Less: Bank Transfers/CDs                                           3,982.09                   0.00
                                             Subtotal                                                                  4,885.09                 396.77
                                                    Less: Payments to Debtors                                                                     0.00

                                             NET Receipts / Disbursements                                          $4,885.09                   $396.77




{ } Asset Reference(s)        UST Form 101-7-TFR (5/1/2011)                                                                       ! - transaction has not been cleared
             Case 20-22819               Doc 36        Filed 07/20/21      Entered 07/20/21 16:35:45                     Desc   Page 8
                                                                        of 13
                                                       Form 2                                                                   Exhibit B
                                                                                                                                Page: 3
                                       Cash Receipts And Disbursements Record
Case No.:           20-22819                                   Trustee Name:                     Peggy Hunt (640180)
Case Name:          BELCHER, JARED                             Bank Name:                        Metropolitan Commercial Bank
Taxpayer ID #:      **-***6412                                 Account #:                        ******1243 Checking
For Period Ending: 07/12/2021                                  Blanket Bond (per case limit): $58,926,307.00
                                                               Separate Bond (if applicable): N/A




                                                                                                  NET                      ACCOUNT
                                 TOTAL - ALL ACCOUNTS                       NET DEPOSITS     DISBURSEMENTS                 BALANCES
                                 4039 Checking - Loveridge                         $3,982.09            $0.00                      $0.00

                                 ******1243 Checking                                 $4,885.09                  $396.77         $8,470.41

                                                                                     $8,867.18                 $396.77          $8,470.41




                 07/12/2021                                             /s/Peggy Hunt
                   Date                                                 Peggy Hunt




UST Form 101-7-TFR (5/1/2011)
         Case 20-22819        Doc 36       Filed 07/20/21      Entered 07/20/21 16:35:45              Desc       Page 9
                                                            of 13


                                                                                                                              Page: 1

                                                         Exhibit C
                                               Analysis of Claims Register
                                Case:20-22819                         JARED BELCHER
                                                                                 Claims Bar Date: 12/31/20


 Claim                Claimant Name/                 Claim Type/                   Amount Filed/         Paid         Claim
                                                                     Claim Ref
  No.               <Category>, Priority              Date Filed                     Allowed           to Date       Balance

FEE      Peggy Hunt                                 Administrative                        $1,603.12          $0.00         $1,603.12
         222 South Main Street
                                                    06/22/21                              $1,603.12
         5th Floor
         Salt Lake City, UT 84101
         <2100-000 Trustee Compensation>
         , 200

TE       Peggy Hunt                                 Administrative                         $117.95           $0.00          $117.95
         222 South Main Street
                                                    07/06/21                               $117.95
         5th Floor
         Salt Lake City, UT 84101
         <2200-000 Trustee Expenses>
         , 200

1        DISCOVER BANK                              Unsecured                             $7,683.43          $0.00         $7,683.43
         Discover Products Inc
                                                    05/21/20                              $7,683.43
         PO Box 3025
         New Albany, OH 43054-3025
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

2        JPMORGAN CHASE BANK, N.A.                  Unsecured                             $7,026.79          $0.00         $7,026.79
         PO BOX 15368
                                                    06/01/20                              $7,026.79
         WILMINGTON, DE 19850
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

3        WELLS FARGO BANK, N.A.                     Unsecured                             $3,555.76          $0.00         $3,555.76
         Wells Fargo Card Services
                                                    06/02/20                              $3,555.76
         PO Box 9210
         Des Moines, IA 50306
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

4        JPMORGAN CHASE BANK, N.A.                  Unsecured                           $11,442.90           $0.00        $11,442.90
         PO BOX 15368
                                                    06/04/20                            $11,442.90
         WILMINGTON, DE 19850
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610




UST Form 101-7-TFR (5/1/2011)
         Case 20-22819        Doc 36       Filed 07/20/21 Entered 07/20/21 16:35:45              Desc      Page
                                                       10 of 13


                                                                                                                      Page: 2

                                                     Exhibit C
                                            Analysis of Claims Register
                                Case:20-22819                    JARED BELCHER
                                                                            Claims Bar Date: 12/31/20

 Claim                Claimant Name/              Claim Type/                 Amount Filed/        Paid          Claim
                                                                Claim Ref
  No.               <Category>, Priority           Date Filed                   Allowed          to Date        Balance

5        MIDLAND CREDIT MANAGEMENT, INC.         Unsecured                         $15,885.14           $0.00     $15,885.14
         PO Box 2037
                                                 06/16/20                          $15,885.14
         Warren, MI 48090
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

6        PORTFOLIO RECOVERY ASSOCIATES,          Unsecured                           $8,871.79          $0.00      $8,871.79
         LLC
                                                 07/14/20                            $8,871.79
         POB 12914
         Norfolk, VA 23541
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610

7        HERRIMAN FAMILY DENTAL                  Unsecured                            $276.00           $0.00       $276.00
         5532 West Herriman Main Street #210
                                                 10/09/20                             $276.00
         Herriman, UT 84096
         <7100-000 Section 726(a)(2) General
         Unsecured Claims>
         , 610


                                                                                   Case Total:          $0.00     $56,462.88




UST Form 101-7-TFR (5/1/2011)
   Case 20-22819          Doc 36      Filed 07/20/21 Entered 07/20/21 16:35:45                    Desc       Page
                                                  11 of 13


                                   TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                             Exhibit D


    Case No.: 20-22819
    Case Name: JARED BELCHER
    Trustee Name: Peggy Hunt

                                                    Balance on hand:       $                              8,470.41

          Claims of secured creditors will be paid as follows:

  Claim     Claimant                                        Claim        Allowed            Interim         Proposed
  No.                                                    Asserted        Amount           Payments           Payment
                                                                         of Claim           to Date


                                                       None


                                                 Total to be paid to secured creditors:       $                   0.00
                                                 Remaining balance:                           $               8,470.41

          Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                         Total            Interim         Proposed
                                                                       Requested          Payments           Payment
                                                                                            to Date

  Trustee, Fees - Peggy Hunt                                              1,603.12                0.00        1,603.12
  Trustee, Expenses - Peggy Hunt                                            117.95                0.00         117.95
                       Total to be paid for chapter 7 administrative expenses:                $               1,721.07
                       Remaining balance:                                                     $               6,749.34

          Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                  Total            Interim             Proposed
                                                                    Requested        Payments            Payment

                                                       None


                     Total to be paid for prior chapter administrative expenses:              $                   0.00
                     Remaining balance:                                                       $               6,749.34




UST Form 101-7-TFR(5/1/2011)
   Case 20-22819           Doc 36      Filed 07/20/21 Entered 07/20/21 16:35:45                      Desc   Page
                                                   12 of 13


              In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured) creditors.

             Allowed priority claims are:
  Claim       Claimant                               Allowed Amount         Interim Payments                Proposed
  No.                                                       of Claim                  to Date                Payment

                                                          None


                                                      Total to be paid for priority claims:      $               0.00
                                                      Remaining balance:                         $           6,749.34

             The actual distribution to wage claimants included above, if any, will be the proposed payment
      less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).
             Timely claims of general (unsecured) creditors totaling $54,741.81 have been allowed and will
      be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 12.3 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments                Proposed
  No.                                                       of Claim                  to Date                Payment

  1           DISCOVER BANK                                  7,683.43                     0.00                947.33
  2           JPMORGAN CHASE BANK, N.A.                      7,026.79                     0.00                866.36
  3           WELLS FARGO BANK, N.A.                         3,555.76                     0.00                438.40
  4           JPMORGAN CHASE BANK, N.A.                     11,442.90                     0.00               1,410.84
  5           MIDLAND CREDIT                                15,885.14                     0.00               1,958.54
              MANAGEMENT, INC.
  6           PORTFOLIO RECOVERY                             8,871.79                     0.00               1,093.84
              ASSOCIATES, LLC
  7           HERRIMAN FAMILY DENTAL                             276.00                   0.00                 34.03
                          Total to be paid for timely general unsecured claims:                  $           6,749.34
                          Remaining balance:                                                     $               0.00

             Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be
      paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
      have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
      applicable).
             Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                               Allowed Amount         Interim Payments                Proposed
  No.                                                       of Claim                  to Date                Payment

                                                          None


                          Total to be paid for tardily filed general unsecured claims:           $               0.00
                          Remaining balance:                                                     $               0.00



UST Form 101-7-TFR(5/1/2011)
   Case 20-22819        Doc 36      Filed 07/20/21 Entered 07/20/21 16:35:45                  Desc     Page
                                                13 of 13


          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
    subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only after all
    allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
    subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).
          Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
    subordinated by the Court are as follows:
  Claim     Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                   of Claim                 to Date               Payment

                                                      None


                                                Total to be paid for subordinated claims: $                    0.00
                                                Remaining balance:                        $                    0.00




UST Form 101-7-TFR(5/1/2011)
